Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 4, 6, 7, 9, 11-20, 22, 23, and 25 are currently pending.
Benefit of priority is to July 13, 2017.

Applicant’s election without traverse of Group 1 with species elections to two or more of GS, IGF, and/or albumin, variants of p15 or p16, YAP1, poultry, and myogenic cells, and SEQ ID NO: 2, 8, and 24 in the reply filed on May 16, 2022 s acknowledged.
It appears that Applicants misunderstood the phrasing of “OR”. The species election of two or more of GS, IGF, and/or albumin is an election of any two of or all three of GS, IGF, and/or albumin. The same can be said for the election of variants of p15 or p16, not variants of both. Normally such elections would have been considered non-responsive to the restriction and Applicants would have to make further elections. 
The Examiner did not find art against the invention and therefore the species elections are withdrawn.


The disclosure is objected to because of the following informalities: 
The specification provides sequences without a sequence identification number. See, for example, Table 1A at page 27 and also page 73.  Applicants should review the specification for sequences that are not identified by a sequence identification number.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 7, 9, 11-20, 22, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and 11 comprise periods. See MPEP 608.01(m) which states that:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 
Claim 9 lacks antecedent basis in Claim 3 because Claim 3 does not provide basis for a myogenic transcription factor. Also, it is not clear how the myogenic transcription factor is provided to modify the cell. Claim 9 may state that the cells are further modified to express a myogenic transcription factor.
Claim 11 does not provide a control, or initial concentration of glutamine, IGF, or albumin such that one can know when the concentration is increased. Also, the GS, IGF, and/or albumin expression is not increased in the cells of Claim 3, per se, but rather the cells are transfected to express the GS, IGF, and/or albumin. 
Claim 12 lacks antecedent basis in Claim 3 because Claim 3 does not provide the basis for a HIPPO pathway. Claim 12 may state that the cells are further modified to inhibit the HIPPO signaling pathway.
Claims 22 and 23 is not understood because metazoan cells are defined in the specification to have the capacity for skeletal muscle tissue specification and therefore it appears that the cells cannot be nonmyogenic.

Art of Record
 The closest prior art is Sokal et al. (WO 2007/071339), as evidenced by 
Animal Sake Farm Animals List (downloaded May 24, 2022; on the web at animalsake.com/farm-animals-list. Pages 1-10).
Sokal et al. teach a method for proliferating liver cells, wherein the liver cells are obtained from a mammal including domestic and farm animals (page 16, line 21). Animal Sake provides evidence that farm animals (Claim 14, 19, 22) include poultry such as chicken, duck and turkey (Claim 15), aquatic fish such as carp (Claim 16) and livestock such as pigs and cows (Claim 17, 18). The cells can be progenitor or stem cells or cell lines or progeny thereof derived from the livers of non-human animals (bridging pages 16-17; Claim 7).  The cells further express glutamine synthetase (GS; page 41, line 33; page 44, line 13; page 50, line 11), albumin (page 50, line 15), and telomerase reverse transcriptase (TERT; page 49, line 5+).  Therefore, Sokal et al. teach a method of increasing cell density – mentioned throughout Sokal et al. – by introducing polynucleotides encoding glutamine synthetase, and albumin and introducing polynucleotides encoding telomerase reverse transcriptase, and culturing the cells. Sokal et al. teaches that insulin like growth factor can be added to the medium but do not teach to transfect the cells encoding growth factor (page 34).  Sokal et al. do not teach to transform metazoan cells that have the capacity for skeletal muscle tissue specification (instant specification pate 8 on [0042]). Rather, Sokal et al teach away from transforming metazoan cells by introducing polynucleotides encoding glutamine synthetase and encoding albumin as well as introducing polynucleotides encoding telomerase reverse transcriptase by stating that the liver-derived progenitor or stem cells do not differentiate to mesodermal (mesenchymal) cell types such as osteocytes, chondrocytes, myocytes, connective tissue cells, tendonocytes, adipocytes, or stromal cells (page 47, line 19+). Therefore, the claimed invention is not anticipated or rendered obvious by the teachings of Sokal et al.
Other art of interest include:
Kobayashi et al. (2006; USP 7,033,744) teach that the expression of TERT in liver cells causes the overexpression of albumin and glutamine synthetase in the liver cells.
Cox et al. (January 18, 2017; Yap reprograms glutamine metabolism to increase nucleotide biosynthesis and enable liver growth. Nat. Cell. Biol. 18(8): 886-896) teach transgenic zebrafish expressing an activated for of the Hippo pathway effector Yap1 develop enlarged livers prone to liver tumor formation.
Kanzaki et al. (2002; Telomerase rescues the expression levels of keratinocyte growth factor and insulin-like growth factor-II in senescent human fibroblasts. Environmental Cell Research. 279: 321-329) teach that human fibroblasts that have been transformed to express TERT reversed the reduced expression of KGF and IGH-II in aging cells.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656